Citation Nr: 0032850
Decision Date: 12/18/00	Archive Date: 02/02/01

DOCKET NO. 94-24 093               DATE DEC 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to service connection for malignant mass, left lung,
postoperative, claimed as secondary to exposure to ionizing
radiation.

3. Whether new and material evidence has been submitted to reopen
a claim for service connection for disease of the central nervous
system.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Waco, Texas.

REMAND

Pursuant to 38 C.F.R. 19.37(a) (1999), evidence received by the
agency of original jurisdiction prior to transfer of the records to
the Board of Veterans' Appeals after an appeal has been initiated
(including evidence received after certification has been
completed) will be referred to the appropriate rating or
authorization activity for review and disposition. If the Statement
of the Case and any prior Supplemental Statements of the Case were
prepared before the receipt of the additional evidence, a
Supplemental Statement of the Case will be furnished to the
appellant and his or her representative as provided in 38 C.F.R.
19.31, unless the additional evidence received duplicates evidence
previously of record which was discussed in the Statement of the
Case or a prior Supplemental Statement of the Case or the
additional evidence is not relevant to the issue, or issues, on
appeal.

The claims file reflects that in July 2000, the RO received records
of VA treatment from March 1995 to July 2000. Included in these are
records of medical treatment pertaining to the disabilities at
issue. Some of these records were not previously associated with
the claims file. The most recent supplemental statement of the case
was issued in January 2000. Accordingly, the case must be returned
to the RO for

2 -

consideration of the new evidence and issuance of a supplemental
statement of the case.

Also, as the RO is no doubt aware, recently enacted legislation,
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000), contains extensive provisions modifying the
adjudication of all pending claims. Karnas v. Derwinski, 1 Vet.
App. 308 (1991). The new law revises the former 5107(a) of title 38
United States Code to eliminate the requirement that a claimant
come forward first with evidence to well ground a claim before the
Secretary is obligated to assist the claimant in the developing the
facts pertinent to the claim. The other salient features of the new
statutory provisions impose the following obligations on the
Secretary (where they will be codified in title 38 United States
Code is noted in parentheses):

(1) The Secretary must provide application forms and notify the
claimant and the representative, if any, if his application is
incomplete, of the information necessary to complete the
application (38 U.S.C.A. 5102); (2) The Secretary must provide the
claimant and the claimant's representative, if any, with notice of
required information and evidence not previously provided that is
necessary to substantiate the claim (38 U.S.C.A. 5103(a)); (3) The
Secretary must indicate which part of the information and evidence,
if any, is to be provided by the claimant and which portion, if
any, the Secretary will attempt to obtain on behalf of the claimant
(38 U.S.C.A. 5103(a)); (4) The Secretary must make reasonable
efforts to assist the claimant in obtaining evidence necessary to
substantiate the claim for the benefit sought, unless no reasonable
possibility exists that such assistance would aid in substantiating
the claim (38 U.S.C.A. 5103A(a)); (5) The Secretary must make every
reasonable effort to obtain relevant records (including private
records) that the claimant adequately identifies to the Secretary
and authorizes the Secretary to obtain (38 U.S.C.A. 5103A(b)(1));
(6) If, after making reasonable efforts to obtain relevant records,
the Secretary is unable to obtain the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records, and such notification shall: (a) identify the
records the Secretary is unable to obtain;

3 -

(b) briefly explain the efforts that the Secretary made to obtain
those records; and (c) describe any further action to be taken by
the Secretary with respect to the claim (38 U.S.C.A. 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a
Federal department or agency under this subsection or subsection
(c) [38 U.S.C.A. 5103A(c)], the efforts to obtain those records
shall continue until the records are obtained unless it is
reasonably certain that such records do not exist or that further
efforts to obtain those records would be futile (38 U.S.C.A.
5103A(b)(3)). (8) In the case of a claim for disability
compensation, the assistance provided by the Secretary under
subsection (b) [38 U.S.C.A. 5103A(b)] shall include obtaining the
following records if relevant to the claim: (a) The claimant's
service medical records and, if the, claimant has furnished the
Secretary information sufficient to locate such records, other
relevant records pertaining to the claimant's active military,
naval, or air service that are held or maintained by a governmental
entity (38 U.S.C.A. 5103A(c)(1)). (b) Records of relevant medical
treatment or examination of the claimant at Department health-care
facilities or at the expense of the Department, if the claimant
furnishes information sufficient to locate those records (38
U.S.C.A. 5103A(c)(2)). (c) Any other relevant records held by any
Federal department or agency that the claimant adequately
identifies and authorizes the Secretary to obtain (38 U.S.C.A.
5103A(c)(3)). (9) In the case of a claim for disability
compensation, the assistance provided by the Secretary under
subsection (a) [38 U.S.C.A. 5103A(a)] shall include providing a
medical examination or obtaining a medical opinion when such an
examination or opinion is necessary to make a decision on the claim
(38 U.S.C.A. 5103A(d)(1)). (a) The Secretary shall treat an
examination or opinion as being necessary to make a decision on a
claim for purposes of paragraph (1) [38 U.S.C.A. 5103A(d)(1)] if
the evidence of record before the Secretary, taking into
consideration all information and lay or medical evidence
(including statements of the claimant)- (i) contains competent
evidence that the claimant has a current disability, or persistent
or recurrent symptoms of disability; and

- 4 -

(ii) indicates that the disability or symptoms may be associated
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the
Secretary to make a decision on the claim. (10) Nothing in this
section [38 U.S.C.A. 5103A] shall be construed as precluding the
Secretary from providing such other assistance under subsection (a)
[38 U.S.C.A. 5103A(a)] to a claimant in substantiating a claim as
the Secretary considers appropriate (38 U.S.C.A. 5103A(g)). (11)
Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary (38 U.S.C.A. 5107).

In light of the foregoing, the Board finds that further development
is warranted. Accordingly, the case is REMANDED for the following
development:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should request the veteran to identify all pertinent VA,
private and military records of treatment pertinent to his claims.
Securing any necessary authorizations, the RO should request copies
of all indicated records that have not been previously obtained by
the RO and associate them with the claims folder.

If the RO is unable to obtain any such records, the RO must
identify to the veteran the records it is unable to obtain, briefly
explain the efforts made to obtain those records, and describe any
further action to be taken with respect to the claim. Records of a
Federal department or agency must be sought until it is reasonably
certain that such records do not exist or that further efforts to
obtain these records would be futile.

5 -

3. The RO should conduct any additional development appropriate in
light of the newly received evidence and in the context of the
Veterans Claims Assistance Act of 2000, discussed above.

4. After completion of the above, the RO should readjudicate the
appellant's claims with consideration given to all of the evidence
of record, including any additional evidence obtained by the RO on
remand.

If the benefits sought on appeal are not granted, the veteran and
his representative should be provided a supplemental statement of
the case and afforded an opportunity to respond. The case should
then be returned to the Board for final appellate review.

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

6 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Richard B. Frank 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



